KAEMPFER CROWELL
50 West Liberty Street, Suite 700

Reno, Nevada 89501

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

JUSTIN T. TOTH

Admitted Pro Hac Vice

RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
Salt Lake City, Utah 84111

Telephone: (801) 532-1500
Fax: (801) 532-7543
Email: jtoth@rqn.com

LOUIS M. BUBALA III

Nevada Bar No. 8974

KAEMPFER CROWELL

50 West Liberty Street, Suite 700
Reno, Nevada 89501

Telephone: (775) 852-3900

Fax: (775) 327-2011

Email: Ibubala@kenvlaw.com

Attorneys for Defendant Andrew Whitney
DBA Rearden Materials

GHOST LABS, LTD., a Nevada limited
liability company,
Plaintiff,
VS.

ANDREW WHITNEY, an individual and DBA
REARDEN MATERIALS; and DOES 1-100,

Defendants.

Case 3:19-cv-00760-MMD-CLB Document 13

 

 

 

Filed 01/17/20 Page 1 of 3

_L

_V FILED
_____ ENTERED

 

RECEIVED
SERVED ON
COUNSEL/PARTIES OF RECORD

 

JAN 2 1 2020

 

 

 

CLERK US DISTRICT COURT
3 DISTRICT OF NEVADA
Y:

 

 

DEPUTY

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

Case No. 3:19-cv-00760-MMD-CLB
. Nan

NOTICE OF DISASSOCIATION OF
COUNSEL (CALVIN WINDER)

PLEASE TAKE NOTICE that Calvin Winder is no longer associated with the firm of
RAY QUINNEY & NEBEKER P.C and, accordingly, is disassociated as counsel for the
Defendant, ANDREW WHITNEY, an individual and doing business as REARDEN

MATERIALS. Justin T. Toth of Ray Quinney & Nebeker PC and Louis M. Bubala III of

Page | of 3

 
KAEMPFER CROWELL
50 West Liberty Street, Suite 700

Reno, Nevada 89501

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:19-cv-00760-MMD-CLB Document 13 Filed 01/17/20 Page 2 of 3

Kaempfer Crowell continue to represent the Defendant in this action. Kaempfer Crowell
respectfully requests the removal of CALVIN WINDER from the service list of attorneys
associated with this case, as well as future pleadings, notices, orders, other court documents, and
counsel’s proofs of service.
DATED January 17, 2020.
KAEMPFER CROWELL
By_/s/ Louis M. Bubala III
Louis M. Bubala III, State Bar No. 8974
50 W. Liberty Street, Suite 700
Reno, Nevada 89501

Attorneys for Andrew Whitney

~ YT IS SO ORDERED
Phi °

_U-SYMAGISTRATE JUDGE

DATED: YHA. 2070 __

Page 2 of 3

 

 
KAEMPFER CROWELL
50 West Liberty Street, Suite 700

Reno, Nevada 89501

10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

Case 3:19-cv-00760-MMD-CLB Document13 Filed 01/17/20 Page 3 of 3

CERTIFICATE OF SERVICE
Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of _KAEMPFER

CROWELL; and that on the date below, I electronically filed the foregoing NOTICE OF
DISASSOCIATION OF COUNSEL with the Clerk of this Court by using the CM/ECF system
which provided notice to the following interested parties:

John Funk, Esq.

Austin K. Sweet, Esq.

Gunderson Law Firm

3895 Warren Way

Reno, Nevada 89509

I declare under penalty of perjury that the foregoing is true and correct.

Dated January 17, 2020.

By /s/_ Merrilyn Marsh

Page 3 of 3

 

 

 
